1, 5-8, 12-15 and 19-20
ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 15 Jul 2021 has been entered.  Claims 1, 5-8, 12-15 and 19-20 are currently pending in the application.  Applicant’s amendments have overcome the previous 35 USC § 103 rejections.  
Examiner Note
The Applicant has submitted a similar patents: patent application 16/795,050.  This patent application is sufficiently distinct from the present application to preclude an obvious double patenting rejection.  
Allowable Subject Matter
Claims 1, 5-8, 12-15 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Adib, Reunamki nor Rubel, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“SAR imaging according to the range- compressed data, to obtain an imaging result, and outputting the imaging result; 
before determining, according to the transmitted orthogonal NLFM signals, the waveform sequence corresponding to the obtained echo signal, controlling a transmitter to periodically transmit the orthogonal NLFM signals, each period having a preset duration; 
wherein controlling the transmitter to periodically transmit the orthogonal NLFM signals, each period having the preset duration comprises: acquiring t orthogonal NLFM signals transmitted within the preset duration, wherein the preset duration is t times as much as a pulse repetition interval (PRI), and t is a natural number greater than 1; 
determining identification information corresponding to the t orthogonal NLFM signals; and controlling, according to the t orthogonal NLFM signals and the corresponding identification information, the transmitter to periodically transmit the t orthogonal NLFM signals and the identification information corresponding to the t orthogonal NLFM signals within the preset duration; 
wherein controlling, according to the t orthogonal NLFM signals and the corresponding identification information, the transmitter to periodically transmit the t orthogonal NLFM signals and the identification information corresponding to the t orthogonal NLFM signals within the preset duration comprises:
controlling, according to the t orthogonal NLFM signals and the corresponding identification information, the transmitter to transmit an ith orthogonal NLFM signal within the preset duration, where i=1, 2, ..., t; and controlling the transmitter to transmit identification information corresponding to the ith orthogonal NLFM signal, 
such that the transmission of the identification information is performed after the transmission of the ith orthogonal NLFM signal and spaced from the transmission of the ith orthogonal NLFM signal by a preset number of protection bits.” 
as recited by claim 1 and similarly recited in claim(s) 8 and 15, over any of the prior art of record, alone or in combination.  Claims 5-6, 12-14 and 19-20 depend on claims 1, 8 and 15; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648